Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant’s argument is mainly directed to that MIZUNO and OTSUKI cannot be combined.  The parameters taught by OTSUKI are “parameters for driving the machine”.  Examiner respectfully disagree.  C4, L44-55 of OTSUKI recites: “The kinds of the parameters on the side of the CNC apparatus 10, which must be set or changed for the installation of the function expanding board 1…”  This shows the parameters are configuration parameters for function expanding board 1, the parameters are not part of the application program, e.g. motion command.  MIZUNO teaches generating configuration parameters based on machine configuration file.  OTSUKI teaches a format of configuration parameters.  Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the configuration parameter format, as taught by OTSUKI for the configuration parameters taught by MIZUNO.  One of ordinary skill in the art would have been motivated to do this modification in order to set parameters correctly and quickly, as suggested by OTSUKI (C1, L35-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO et al. US 2002/0049512 (hereinafter MIZUNO) in view of OTSUKI et al. EP 0829789 (hereinafter OTSUKI).

Regarding claim 1, MIZUNO teaches: a parameter setting device configured to set parameters for driving a machine in which a numerical controller that drives the machine according to machining content of a machining program is incorporated (Fig. 1, [0045] - - the application software programs P1, P2, P3 are machining program), comprising: 
a machine configuration file in which information is described pertaining to a configuration of the machine (Fig. 2, [0046] - - system configuration information storage file CR is a machine configuration file), the machine configuration file containing:
order information including information of a model of the numerical controller (Fig. 13, [0086] - - 486DX is a model of numerical controller), a type and number of motors ([0060] - - servomotors M1-M3), and a type and number of amplifiers ([0060] - - amplifiers A1-A5); 
connection information indicative of wire connections in the machine (Fig. 5 & 6, [0067] - - motors M1 and M2 are connected to amplifiers A1 and A2); and
machine information including information of a configuration of axes of the machine (Fig. 11 shows configuration of axes);
a parameter generating unit configured to generate parameters for driving the machine, based on the machine configuration file (Figs 3-6, [0066] - - servo configuration data SCD1 and SCD2 are parameters for driving the machine); and 
a parameter setting unit configured to set the generated parameters in the numerical controller (Fig. 3, [0060] - - the machines are controlled per parameters; [0045] - - set data D1, D2 .. are parameters), wherein the machining program includes a machining parameter by which the machining content is described (Fig. 1, [0045] - - the 
wherein the parameters for driving the machine are different from the machining parameter (Fig. 1, [0045] - - the application software programs P1, P2, P3 are machining program; they are separated from the configuration data CR), are continuously maintained after initially set at the time of provision or incorporation of the numerical controller (Fig. 1, [0045] - - set data D1, D2.. are stored in nonvolatile memory, therefore the set data are continuously maintained), and include

But MIZUNO does not explicitly teach:
a notation number indicating the parameters for driving the machine and 
a value that is a set value for the parameters.

However, OTSUKI teaches:
a notation number indicating the parameters for driving the machine (Fig. 2, C4, L51-C5,L31 - - “N1731P1R500P2R400P3R450”, “N represent a parameter number”, N1731 is interpreted as a notation number; C4, L44-55 - - these parameters are set for the installation of the function expanding board 1, therefore these parameters are configuration parameters for function expanding board 1, not for machining program) and 
a value that is a set value for the parameters (Fig. 2, C4, L51-C5,L31 - - “N1731P1R500P2R400P3R450”, “parameter values 500, 400 and 450”).

MIZUNO and OTSUKI are analogous art because they are from the same field of endeavor.  They all relate to setting parameters of machines.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MIZUNO, and incorporating parameters’ notation and value, as taught by OTSUKI.  

One of ordinary skill in the art would have been motivated to do this modification in order to set parameters correctly and quickly, as suggested by OTSUKI (C1, L35-36).

Claim 13 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises a file construction unit configured to acquire or generate the machine configuration file ([0049] - - the host computer reads configuration files).

Regarding claim 6, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit includes a storage medium in which there is stored as a sample the machine configuration file of a typical machine, and acquires the machine configuration file that is stored in the storage medium ([0049] - - the host computer reads configuration files; the host computer includes memory; in addition, the nonvolatile memory 3 is also a storage medium).

Regarding claim 7, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the storage medium stores as samples a plurality of the machine configuration files; and the file construction unit comprises a sample selection unit configured to acquire a machine configuration file selected by an operator from among the plurality of the machine configuration files that are stored in the storage medium (Fig. 2, [0045], [0046] - - configuration file corresponding to the individual machines (numerical control device #1, #2 & etc.) are a plurality of the machine configuration files; [0052] - -  user select file to be read to the host computer).

Regarding claim 9, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit comprises a file acquisition unit configured to acquire the machine configuration file that was already created ([0049] - - the host computer reads configuration files).

Regarding claim 10, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit comprises a file editing unit configured to edit or check the machine configuration file that was acquired or generated ([0049] - - reconstruct the control software is interpreted as editing the configuration file).	

Regarding claim 12, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises an output unit configured to output the machine configuration file to the numerical controller ([0049] - - transferring the control software to the numerical control device).

Claims 3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO et al. US 2002/0049512 (hereinafter MIZUNO) in view of OTSUKI et al. EP 0829789 (hereinafter OTSUKI) and further in view of MÖllersten US 2015/0295759 (hereinafter MÖllersten).

Regarding claim 3, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

But the combination of MIZUNO and OTSUKI does not explicitly teach: the file construction unit comprises a file supplementing unit having a supplementary table including the order information, the connection information, and the machine information, and in a case that a portion from among the order information, the connection information, and the machine information is insufficient in the machine configuration file that was acquired or generated by the file construction unit, the file supplementing unit supplements the insufficient portion of the information automatically from the supplementary table.

However, MÖllersten teaches: the file construction unit comprises a file supplementing unit having a supplementary table including the order information, the connection information, and the machine information, and in a case that a portion from among the order information, the connection information, and the machine information is insufficient in the machine configuration file that was acquired or generated by the file construction unit, the file supplementing unit supplements the insufficient portion of the information automatically from the supplementary table ([0034] – [0035] - - a configuration file template holds default values; default values are used for the configuration is no data is obtained).

MIZUNO, OTSUKI and MÖllersten are analogous art because they are from the same field of endeavor.  They all relate to generating configuration file.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MIZUNO and OTSUKI, and incorporating a supplementary table, as taught by MÖllersten.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve managing devices and configuration files, as suggested by MÖllersten ([0014]).

Regarding claim 5, the combination of MIZUNO, OTSUKI and MÖllersten teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises an automatic setting unit configured to automatically generate the machine configuration file with the file construction unit, and to supply the machine configuration file to the parameter generating unit ([0049], [0050] - - the host computer reads configuration file and generate parameters for each numerical control device).

Regarding claim 8, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

But the combination of MIZUNO and OTSUKI does not explicitly teach: the file construction unit comprises an inverse conversion unit configured to acquire parameters of a similar machine, and to perform conversion from the acquired parameters into the machine configuration file.

However, MÖllersten teaches: the file construction unit comprises an inverse conversion unit configured to acquire parameters of a similar machine, and to perform conversion from the acquired parameters into the machine configuration file ([0036] - - traversing a hierarchical data structure to retrieve data values).

MIZUNO, OTSUKI and MÖllersten are analogous art because they are from the same field of endeavor.  They all relate to generating configuration file.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MIZUNO and OTSUKI, and incorporating an inverse conversion unit, as taught by MÖllersten.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve managing devices and configuration files, as suggested by MÖllersten ([0014]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO et al. US 2002/0049512 (hereinafter MIZUNO) in view of OTSUKI et al. EP 0829789 (hereinafter OTSUKI) and further in view of Fujii US 2006/0253838 (hereinafter Fujii).

Regarding claim 11, the combination of MIZUNO and OTSUKI teaches all the limitations of the base claims as outlined above. 

But the combination of MIZUNO and OTSUKI does not explicitly teach: the parameter setting device further comprises a model selecting unit configured to select a different model of the numerical controller; and the parameter generating unit includes a conversion table for each model selected by the model selecting unit, and generates the parameters from the machine configuration file on basis of the conversion table of the selected model.

However, Fujii teaches: the parameter setting device further comprises a model selecting unit configured to select a different model of the numerical controller; and the parameter generating unit includes a conversion table for each model selected by the model selecting unit, and generates the parameters from the machine configuration file on basis of the conversion table of the selected model (Fig. 3, [0058] - - the table configuration maps to a conversion table; machine type is model; the “machine type information definition file name” maps to the file that storing the configuration data).

MIZUNO, OTSUKI and Fujii are analogous art because they are from the same field of endeavor.  They all relate to parameter setting of control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MIZUNO and OTSUKI, and incorporating a conversion table, as taught by Fujii.  

One of ordinary skill in the art would have been motivated to do this modification in order to correctly set parameters, as suggested by Fujii ([0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116